2008 WY 52
GLENN GRIFFITH DAX, Appellant (Defendant),
v.
THE STATE OF WYOMING, Appellee (Plaintiff).
No. S-08-0004
Supreme Court of Wyoming. APRIL TERM, A.D. 2008.
May 8, 2008

ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT
BARTON R. VOIGT, Chief Justice
[¶1] This matter came before the Court upon its own motion following notification that appellant has failed to file a pro se brief within the time allotted by this Court. On February 19, 2008, appellant's court-appointed appellate counsel filed a "Motion to Withdraw" as counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders brief" submitted by counsel, this Court entered its "Order Granting Permission for Court Appointed Counsel to Withdraw," on March 11, 2008. That Order provided that the District Court's October 31, 2007, "Judgment and Sentence" would be affirmed unless, on or before April 25, 2008, the appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking notice that the appellant, Glenn Griffith Dax, has failed to file a brief or other pleading within the time allotted, the Court finds that the district court's "Judgment and Sentence" should be affirmed. It is, therefore,
[¶2] ORDERED that the District Court's October 31, 2007, "Judgment and Sentence" be, and the same hereby is, affirmed.
[¶3] DATED this 7th day of May, 2008.